DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 06/19/2020 has been entered and fully considered.
Claims 1 and 5-10 have been amended.
Claims 11-20 have been newly added.
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/FR2018/053194 filed 12/11/2018 and FR1762709 filed 12/21/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. 
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in  37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: in lines 2-3, the claim states "...said device...", however the applicant disclosed in line 1 "An electronic device...” The examiner interprets that the applicant is referring to the previously disclosed electronic device. Appropriate correction is required (i.e., "said electronic device").
Claims 2-7 and 11-20 are objected to because of the following informalities: in line 1 of the claims, the claims state "...The device...", however the applicant disclosed in claim 1 in line 1 "An electronic device...” The examiner interprets that the applicant is referring to the previously disclosed electronic device. Appropriate correction is required (i.e., "The electronic device").
Claim 8 is objected to because of the following informalities: in line 2, the claim states "...said steering system...", however the applicant disclosed in line 1 "A power steering system...” The examiner interprets that the applicant is referring to the previously disclosed power steering system. Appropriate correction is required (i.e., "said power steering system").
Claim 9 is objected to because of the following informalities: in line 1, the claim states "...The system...", however the applicant disclosed in line 1 in claim 8 "A power steering system...” The examiner interprets that the applicant is referring to the previously disclosed power steering system. Appropriate correction is required (i.e., "The power steering system").
Claim 10 is objected to because of the following informalities: in line 4, the claim states "...said wheels...", however the applicant disclosed in line 2 "two steered front wheels...” The examiner interprets that the applicant is referring to the previously disclosed two steered front wheels. Appropriate correction is required (i.e., "the two steered front wheels").

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the variations" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the angular position" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “A power steering system” and introduces a new embodiment; therefore, it is an independent claim. However, language such as “as claimed in claim 1” is indicative of dependent-type claims in the new “power steering system” embodiment. Since claim 1 explicitly recites “A electronic device” embodiment, it is considered a separate and distinct embodiment than the “power steering system”. It is unclear whether the applicant is introducing  a new independent claim or would like to depend on claim 1.
Claim 10 recites “A motor vehicle” and introduces a new embodiment; therefore, it is an independent claim. However, language such as “as claimed in claim 9” is indicative of dependent-type claims in the new “motor vehicle” embodiment. Since claim 9 explicitly recites “A power steering system” embodiment, it is considered a separate and distinct embodiment than the “power steering system”. It is unclear whether the applicant is introducing  a new independent claim or would like to depend on claim 9.
	Claims not specifically mentioned are rejected by virtue of their dependency.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art of record is Moldenhauer [USPGPub 2013/0093415], hereinafter referred to as Moldenhauer and Schoepe et al. [USPGPub 2018/0023980], hereinafter referred to as Schoepe.
Moldenhauer and Schoepe disclose an electronic device (6) for determining the angular position of a shaft (5) of a motor vehicle (1), said device (6) comprising a printed circuit board (10), a magnetic sensor (20) mounted on said printed circuit board (10) and designed to measure the variations in a magnetic field generated by a magnet mounted on said shaft (5) in order to determine the angular position of said shaft (5), and a magnetic guide (30) comprising at least two fastening tabs (310) for fastening to the printed circuit board (10), mounted around said magnetic sensor (20) in order to channel said magnetic field.
As per claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious printed circuit board (10) comprising a base substrate (100) on which an electrical circuit (110) is printed, a protective varnish (120), applied to said electrical circuit (110), and at least two fastening areas (130) for fastening said magnetic guide (30), each designed to receive a fastening tab (310) of the magnetic guide (30), said fastening tab (310) comprising an annular portion defining a fastening orifice (310A), wherein each fastening area (130) is defined on the base substrate (100) of the printed circuit board (10) and comprises a pad (132A, 132B) fastened to said base substrate (100), and wherein each fastening tab (310) is joined to the pad (132A, 132B) of the corresponding fastening area (130) by way of an adhesive (40) that is applied in its fastening orifice (310A).
Claims 2-20 are also object to by virtue of their dependency.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2021/0197400 – Provides robot arms and to an instrument drive mechanism that interfaces and drives an end-effector instrument for instance at an end of a robot arm.	USPGPub 2019/0178681 – Provides a method for determining an absolute rotation angle (δ) of a shaft (10) with a rotation angle range of more than one revolution and to a vehicle fitted with a sensor system (1), wherein the sensor system (1) has a main rotor (2) that can be connected rotationally synchronously to the shaft (10), a first auxiliary rotor (3) which is mechanically coupled to the main rotor (2), a second auxiliary rotor (4) mechanically coupled to the main rotor (2), a first sensor device (SE1) which is assigned to the first auxiliary rotor (3) for generating a first sensor signal dependent on a rotation angle of the first auxiliary rotor (3), a second sensor device (SE2) which is assigned to the second auxiliary rotor (4) for generating a second sensor signal dependent on a rotation angle of the second auxiliary rotor (4), a third sensor device (SE3) which is assigned to the main rotor (2) and which is used for generating a third sensor signal dependent on a relative rotation angle (γ) of the main rotor (2) and an evaluation device for determining the absolute rotation angle (δ) of the main rotor (2) from the sensor signals of the sensor devices (SE1, SE2, SE3). The detection range (α) of the third sensor device is less than 360°.	USPGPub 2019/0113405 – Provides a sensor device configured to detect a rotation angle of a shaft supported so as to be rotatable relative to a support.	USPGPub 2013/0239712 – Provides a motor-driven power steering apparatus, in an intermediate assembled state in which an input shaft, an output shaft, a torsion bar, a worm gear, a worm wheel, a torque detecting apparatus and a spiral cable are assembled in a gear housing, and an electric motor is not assembled yet, a rotation preventing arm which prevents the worm gear from rotating is loaded with respect to the gear housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662